Reinhard, C. J.
The appellee presented his petition to the court below setting forth among other things his appointment as trustee in a mortgage executed by the Indianapolis Rolling Mill Company to Asa G. Pettibone as trustee, in which mortgage said appellee was appointed successor trustee, which trust he accepted upon the resignation of Pettibone. The appellee resigned his trust and the court accepted his resignation on January 24, 1892, and appointed his successor. In this petition the appellee asks the court to make him an allowance for services and ex*346penses. The court made a special finding of the facts, and rendered judgment in favor óf appellee for $800, and decreed a lien on the real estate embraced in the mortgage. From this judgment and decree the Premier Steel Company appeals. It appears that the right to declare the lien is one of the principal questions presented by the parties, and we are, therefore, of the opinion that the jurisdiction is in the Supreme Court.
Filed March 15, 1893.
Ordered transferred.